SYPRIS SOLUTIONS, INC.
INCENTIVE BONUS PLAN
2005 FISCAL YEAR

1.     ESTABLISHMENT OF PLAN.

          Sypris Solutions, Inc., a Delaware corporation (the “Company”),
established this corporate bonus plan effective as of January 1, 2005 (the
“Plan”), to provide a financial incentive for employees of the Company to
advance the growth and prosperity of the Company.

2.     ELIGIBILITY.

          Employees of the Company who are specifically designated by the
Compensation Committee of the Board of Directors of the Company (the
“Compensation Committee”) for participation during the current year shall be
eligible to participate in the Plan.

3.     PARTICIPANT’S PERCENTAGE SHARE.

          The bonus target for each participant will be established and approved
by the Compensation Committee at the beginning of each Plan year. Each
participant will be provided with a copy of this Plan, which will include an
exhibit that lists the participant’s full name, salary, bonus potential based
upon the current year’s operating budget, and his or her objectives for the
current year.

4.     Bonus Pool.

          The Bonus Pool will be generated by taking 50% of the consolidated
profit before tax (pre bonus accrual) for Sypris Solutions, Inc. in excess of
85% of the 2005 Plan before tax (pre bonus accrual).

5.     Bonus Award.

          Each qualified participant will be eligible for a Bonus Award that is
equal to the bonus target, subject to the provisions of Sections 8.1, 8.2, 8.3
and the following:

 

Management Objectives. Each participant will have from three to five Management
Objectives for the Plan year, each of which will be specific with regard to (i)
the expected outcome, (ii) the expected financial impact on the Company and
(iii) the date or dates by which the objective must be achieved. Each objective
will receive a weighting, the total of which for all objectives will be equal to
100%. The chief executive officer of the Company will have the responsibility to
review and determine each participant’s performance to objectives and to assign
each individual a percentage that will be used as a factor to determine the
actual amount of the awards to be distributed.


          Each participant will have two mandatory objectives:

  1.  Business appropriate EVA target.

2.  Business critical Financial / Performance metric

          Both of these objectives will have an established corporate weighting

--------------------------------------------------------------------------------

          5.2 Discretionary Review. The chief executive officer of the Company
will have the discretion to increase the actual amount of the awards to be
distributed by up to 20% of the participant’s bonus potential, based upon the
individual’s specific performance and contribution to the Company. Such
discretion will be used sparingly and will generally be limited to the
recognition of extenuating circumstances and/or exceptional accomplishments that
may or may not have been captured by the Management Objectives.

          5.3 Approval of the Compensation Committee. The Bonus Award for each
participant will be subject to the review of and approval by the Compensation
Committee.

          5.4 Qualification. Awards will be payable to each eligible participant
as soon as administratively practicable after release of the audited annual
financial statements of the Company and the approval of the Compensation
Committee; provided, however, that the Plan shall be in effect as of the date of
payment and such employee shall be employed by the Company as of the date of
payment. NO EMPLOYEE SHALL HAVE ANY RIGHT TO PAYMENT OF AN AWARD UNLESS THE PLAN
IS IN EFFECT AND THE EMPLOYEE IS EMPLOYED BY THE COMPANY AS OF THE DATE OF
PAYMENT.

        5.5 5.6  Caps and Limitations. There will be no caps or other such
limitations established with regard to the amount of individual potential Bonus
Awards, other than the provisions of Sections 4 and 5, which could result in
Bonus Awards that are less in value than those listed on the attached Exhibit A.

6.     METHOD OF DISTRIBUTION.

          Cash awards shall be payable by check in lump sum. All such payments
will be subject to withholding for income, social security or other such payroll
taxes as may be appropriate.

7.     ADMINISTRATION.

          The Compensation Committee shall administer this Plan. The decisions
of the Compensation Committee in interpreting and applying the Plan shall be
final.

8.     MISCELLANEOUS.

          8.1 Employment Rights. The adoption and maintenance of this Plan is
not an employment agreement between the Company and any employee. Nothing herein
contained shall be deemed to give any employee the right to be retained in the
employ of the Company nor to interfere with the right of the Company to
discharge any employee at any time.

          8.2 Acquisitions and Divestitures. The variables to be used in the
calculation of PBT will be prorated for any acquisition and/or divestiture to
reflect the timing of such event or events during the current Plan year at the
time of such acquisition or divestiture.

          8.3 Amendment and Termination. The Company may, without the consent of
any employee or beneficiary, amend or terminate the Plan at any time and from
time-to-time.

          8.4 Governing Law. This Plan shall be governed by and construed in
accordance with the laws of the State of Delaware.

          8.5 Construction. The headings and subheadings of this Plan have been
inserted for convenience for reference only and are to be ignored in any
construction of the provisions hereof. The masculine shall be deemed to include
the feminine, the singular shall include the plural, and the plural shall
include the singular unless the context otherwise requires. The

2                                                                         
                                        03/02/05

--------------------------------------------------------------------------------

invalidity or unenforceability of any provision hereunder shall not affect the
validity or enforceability of the balance hereof. This Plan represents the
entire undertaking by the Company concerning its subject matter and supersedes
all prior undertakings with respect thereto. No provision hereof may be waived
or discharged except by a written document approved by the Compensation
Committee and signed by a duly authorized representative of the Company.

          The parties indicate their acknowledgement of the terms and conditions
of this Plan as of the date first written above.

  SYPRIS SOLUTIONS, INC.   PARTICIPANT
 
 
 
    _____________________________________
Robert E. Gill
Chairman   _____________________________________
 
 
 
    _____________________________________
Jeffrey T. Gill
President and CEO    







3                                                                         
                                        03/02/05